DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





    PNG
    media_image1.png
    268
    468
    media_image1.png
    Greyscale

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chikahisa (United States Patent Publication 10, 928, 643) .
With respect to claim 1, Chikahisa discloses a projector (see fig.4), comprising: a laser module (see 21 in fig.1), for generating at least one laser beam; a lens module (see 1l and 2l above), comprising: a plurality of lenses (see the plurality of lenses in fig.1), wherein each of the lenses (see the lenses of 2b, 1l and 2l) is arranged to receive one of the at least one laser beam to generate a collimated laser beam (see the operation of 2b, 1l and 2l); and a plurality of diffractive optical elements (see the diffractive elements 1D, 2D and 3D), wherein the diffractive optical elements correspond to the lenses (each diffractive element (1D, 2D and 3D) corresponds to a respective lens by virtue of the light that passes through lens, passing through the respective diffractive element ), respectively, and each of the diffractive optical elements is arranged to receive the collimated laser beam from the corresponding lens to generate an image (see image produced by the light passing through diffractive elements 2c and 2d); wherein the laser module comprises at least one laser diode (see the laser diodes of 21 in fig.1), the at least one laser diode is arranged to generate a plurality laser beams to the lenses (see the operation of 22 in fig.1 and 4).

With respect to claim  2, Chikahisa discloses the projector of claim 1, wherein quantity of the laser diodes (see 1l and 2l) is less than quantity of lenses or quantity of the diffractive optical elements (see 1D, 2D and 3D).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chikahisa (United States Patent Publication 10, 928, 643) in view of Zhou (United States Patent Application Publication 10, 989,995).

With respect to claim  3, Chikahisa discloses the projector of claim 1, but does not disclose  wherein the at least one laser diode is arranged to generate the laser beams to the lenses by using at least one prism.
Zhou discloses at least one laser (see 121 in fig.24) is arranged to generate the laser beams to the lenses by using at least one prism (see 122B, fig.24).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Chikahisa with the teaching of Zhou so that the at least one laser diode is arranged to generate the laser beams to the lenses by using at least one prism to improve the compactness and durability of the projection system.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/Primary Examiner, Art Unit 2882